Citation Nr: 1335648	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-38 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to June 13, 2013.

2.  Entitlement to an initial evaluation in excess of 70 percent for bilateral hearing loss on or after June 13, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had active duty service from June 1956 to July 1960 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  All evidence contained in the veteran's Virtual VA claims file is duplicative of that contained in the VBMS file.

The Veteran's appeal was previously before the Board and remanded in May 2013.  As will be discussed in detail below, there has been substantial compliance with all remand directives, and the appeal is properly before the Board at this time for adjudication.



FINDINGS OF FACT

1.  Prior to June 13, 2013, the Veteran manifested, at worst, Level II hearing in his right ear and Level II hearing in his left ear.

2.  Since June 13, 2013, the Veteran has manifested, at worst, Level XI hearing in his right ear and Level VIII in his left ear.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss prior to June 13, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for an initial rating in excess of 70 percent for bilateral hearing loss on or after June 13, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, fully compliant notice with regard to the Veteran's service connection claim was provided in November 2008, which was prior to the December 2008 initial adjudication of the Veteran's appeal. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for his bilateral hearing loss.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issues on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available pertinent medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding records that are available and relevant to the claim being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative.

In addition, the Veteran was afforded VA examinations in November 2008 and June 2013 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455. 

In this case, the November 2008 and June 2013 VA examiners did address the effect of the appellant's hearing problems on his occupation and daily life.  In particular, the November 2008 VA examiner noted that the Veteran had difficulty hearing television and missed conversations, particularly when there was background noise.  He needed people to speak up for him to hear them.  Similarly, the June 2013 VA examiner indicated that the Veteran had difficulty listening to the television, and his spouse reported that he needed the volume to be too loud. 

Moreover, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examinations on this specific basis.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any such assertion.

The Veteran has alleged that the examination conducted in November 2008 was flawed and not objective.  He requested an examination by an outside examiner not affiliated with the VA.  However, the Veteran has not laid a factual foundation for his allegations and has not identified any specific problems with the examination other than the fact that the results supported only a noncompensable evaluation.  A review of the examination report does not reveal any evidence of inadequacy or flaw.  Therefore, the Board finds that we will afford this examination full consideration because the Veteran's allegations are unsupported by the record.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination as to the Veteran's bilateral hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In addition, the Board finds that there has been substantial compliance with all of the May 2013 remand directives.  Specifically, all of the Veteran's treatment records from the VA Medical Center in Dallas, Texas, dated since October 2006 were obtained and associated with the claims file.  In addition, the Veteran was sent a letter in May 2013 in which it was requested that he provide information so that VA could contact his private audiological provider and ask for clarification regarding the January 2009 audiogram.  However, the Veteran did not respond to this request.  Finally, the Veteran was afforded a VA examination in June 2013 that was responsive to all of the directives contained in the Board's remand.  The Board notes that, while the May 2013 remand directed that, after all development was completed, the Veteran should be provided with a supplemental statement of the case, he was instead provided with a rating decision.  Nevertheless, because the case was still readjudicated prior to the claim being returned to the Board, the Board finds that there was substantial compliance with the directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's bilateral hearing loss is currently assigned a noncompensable rating prior to June 13, 2013, and a 70 percent rating thereafter, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to increased ratings for his bilateral hearing loss, either before or after June 13, 2013. 

A November 2008 VA examination audiogram revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
85
85
LEFT
35
65
90
95

Speech recognition testing revealed a score of 96 percent in the right ear and 92 percent in the left ear.  The diagnosis was moderate to severe sensorineural hearing loss.  

In January 2009, the Veteran underwent a private audiological examination.  While the results were reported on a chart, the pure tone thresholds appeared to be:



HERTZ



1000
2000
3000
4000
RIGHT
40
75
Not noted
100
LEFT
40
70
Not noted
85

It appears that a word test was conducted, but there is no indication as to whether or not it was a Maryland CNC Word Test.


A June 2013 VA examination audiogram revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
70
95
90
LEFT
45
70
90
90

Speech recognition testing indicated a score of 32 percent in the right ear and 52 percent in the left ear.  The diagnosis was sensorineural hearing loss.

A review of the audiological testing of record reveals that the disability is not severe enough to warrant a rating higher than 0 percent prior to June 13, 2013, or a 70 percent rating thereafter. 

The November 2008 VA examination report revealed a right ear speech recognition score of 96 percent and an average decibel loss of 65, which results in a numeric value of II.  The Veteran's left ear speech recognition score of 92, when combined with the average decibel loss of 71, also results in a numeric value of II.  When those values are applied to Table VII, it is apparent that the noncompensable evaluation for the Veteran's bilateral hearing loss prior to June 13, 2013, is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, the November 2008 VA examination findings do not qualify as an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz. 

While the Veteran's hearing was tested in January 2009, it is not clear whether the Maryland CNC test was conducted.  As noted above, VA attempted to clarify with the private audiologist as to whether the Maryland CNC test was used, whether pure tone thresholds for the 3000Hz level were obtained and what the numerical values reported on the chart represented.   However, the Veteran did not respond to VA's letter requesting the information necessary to contact this private audiologist.  Without this information, VA cannot contact this private provider.  As a result, this record cannot be used to evaluate the Veteran's disability.  The Board points out that the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The June 2013 VA examination report revealed a right ear speech recognition score of 32 percent, and the average decibel loss of 74, which  results in a numeric value of XI.  The Veteran's left ear speech recognition score of 52, when combined with the average decibel loss of 74, results in a numeric value of VIII.   When those values are applied to Table VII, it is apparent that the 70 percent evaluation for the Veteran's bilateral hearing loss as of June 13, 2013, is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, the June 2013 VA examination findings do not qualify as an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz. 

The schedular criteria are specific, and the Veteran's bilateral hearing loss is simply not of sufficient severity to warrant ratings in excess of those already assigned.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Based on the foregoing, the preponderance of the evidence is against the assignment of an initial compensable rating prior to June 13, 2013, and a 70 percent rating thereafter.  The already assigned staged ratings, therefore, are appropriate in this case.

The Board notes the Veteran's representative's contention in the September 2013 written statement that the Veteran's 70 percent rating should have been assigned as of the date of the January 2009 private audiogram and not the June 2013 VA examination report.  However, as noted above, VA attempted to determine whether the January 2009 audiogram could be used for VA rating purposes, but the Veteran did not provide the necessary information for VA to obtain this information.  As such, the available evidence does not show that the Veteran warranted a 70 percent evaluation at the time of the January 2009 private audiogram.

Furthermore, the Veteran never stated that his hearing had worsened since the November 2008 VA examination.  Instead, he alleged that the examination report was flawed and not objective.  However, as discussed in detail above, the Board finds that there is no evidence on the face of the November 2008 VA examination report that suggested inadequacy, flaw, or subjectivity, and the Veteran did not lay a factual foundation for his contentions.  Therefore, the first evidence in the claims file, upon which the Board may rely, that shows a worsening of the Veteran's disability, is the June 2013 VA examination report.  Therefore, this is the appropriate date for the 70 percent rating to be assigned.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  Furthermore, the complaints put forth by the Veteran during his examinations with regard to having difficulty with background noise, television, and soft voices, are contemplated in the rating already assigned.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).












ORDER

An initial compensable evaluation for bilateral hearing loss prior to June 13, 2013, is denied.

An initial evaluation in excess of 70 percent for bilateral hearing loss on or after June 13, 2013, is denied.




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


